Case 1:15-cr-00164-RDB Document174 Filed 10/05/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, *
Vv. * Criminal No. RDB-15-0164
ARNOLD STUDIVANT, *
Defendant. *
* x * x *k * * . ok * * * *
MEMORANDUM ORDER

 

On October 13, 2016 Defendant Arnold Studivant (“Defendant” or “Studivant’) pled
guilty to one count of conspiracy to distribute and possess with intent to distribute 100 grams
or more of heroin, in violation of 21 U.S.C. § 846. (Plea Agreement, ECF No. 99; Judgment,
ECF No. 108.) On December 21, 2016, Judge J. Frederick Motz of this Court! sentenced
Studivant to 60 months (5 years) of imprisonment, to be followed by a 4-year term of
supervised release. (ECF No. 108.) Studivant is presently confined at United States
Penitentiary-Atlanta. He becomes eligible for home detention or halfway house placement on
November 25, 2020 and his projected release date is May 25, 2021. (ECF No. 167 at 17-20
*SEALED*.)

Presently pending are Studivant’s Motion for Compassionate Release, filed pro se, and
a subsequently filed Emergency Motion for Reduction in Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A), which was filed with the assistance of counsel. (ECF Nos. 159, 165.) The

 

1 On October 18, 2018, this case was reassigned to the undersigned Judge Richard D. Bennett.
1

 
Case 1:15-cr-00164-RDB Document174 Filed 10/05/20 Page 2 of 3

Government does not oppose the Defendant’s motions.? (ECF No. 172.) Studivant has
demonstrated extraordinary and compelling reasons for his release from confinement.
Specifically, his medical diagnoses of asthma and high blood pressure place him at an enhanced
tisk of severe medical complications from COVID-19. This Court’s review of the sentencing
factors under 18 U.S.C. § 3553(a) establishes that a reduction in sentence to time served is
appropriate. Of note, Studivant has made significant rehabilitative efforts in prison, including
the completion of the Residential Drug Abuse Program (“RDAP”), a 100-hour veterans’
reentry course, and a 240-hour welding course. See Gall v. United States, 552 U.S. 38, 59, 128 8.
Ct. 586 (2007) (holding that district court may consider defendant’s “self-motivated
rehabilitation” when imposing a sentence).

Accordingly, it is HEREBY ORDERED this Be. day of ocrember 2020, that
Defendant’s Motion for Compassionate Release and Emergency Motion for Reduction in
Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF Nos. 159, 165) are GRANTED, subject
to the following conditions:

1. Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Defendant Arnold Studivant’s term of
incarceration is reduced to time served, such that he is to be released from the custody
of the Bureau of Prisons as soon as the terms of this Order can be implemented;

2. Prior to his release from custody, the Bureau of Prisons is directed to place the

Defendant Arnold Studivant in quarantine for a period of 14 days and to evaluate him
for the purposes of receiving a medical clearance;

 

2 Although the Government does not oppose Defendant’s request for a reduction in sentence to
time-served, it nevertheless requests that this Court place Studivant on home confinement through his
projected release date of May 25, 2021. (ECF No. 172 at 2 *SEALED*.) Having considered the relevant
factors under 18 U.S.C. § 3553(a), this Court declines to grant this request.

3 Studivant additionally seeks a reduction in his term of supervised release. (ECF No. 165 at 10.)
Having reduced Studivant’s sentence to time-served, this Court declines to grant this additional form of relief.
Case 1:15-cr-00164-RDB Document174 Filed 10/05/20 Page 3 of 3

. Upon the expiration of the 14-day quarantine period and receipt of a medical clearance,
the warden of United States Penitentiary-Atlanta shall forthwith release from custody
the person of the Defendant, Arnold Studivant;

. Defendant Arnold Studivant shall be on supervised release status for a period of 4
years;

. Defendant Arnold Studivant shall be released to the custody of his mother, Joyce
Harris, at her residence in Baltimore, Maryland;

. While traveling from United States Penitentiary-Atlanta to his residence, Defendant
Arnold Studivant will isolate himself to the best of his ability. Upon reaching his
tesidence, Defendant Arnold Studivant shall observe all applicable stay-at-home
orders; and

. The United States Probation Office will review the conditions of release with

Defendant Arnold Studivant.

LUD EBAY

Richard D. Bennett
United States District Judge
